Citation Nr: 1101172	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-15 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for reactive depression, to 
include as secondary to the Veteran's service-connected hearing 
loss and tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from 
December 1975 to December 1978. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts which denied entitlement to the benefit currently 
sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in Boston, Massachusetts in November 2010 
to present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  Service connection is currently in effect for hearing loss 
and tinnitus.

2.  The Veteran's diagnosed reactive depression is shown to be 
aggravated by his service-connected hearing loss and tinnitus, to 
include as a result of major sleep disturbances caused by 
tinnitus.  


CONCLUSION OF LAW

Reactive depression is, at least in part, proximately due to, or 
the result of, the Veteran's service-connected disabilities.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.310 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  As will be 
discussed in full below, the Board finds that service connection 
for reactive depression is warranted in this instance; therefore, 
a full discussion of whether VA met these duties is not needed as 
no prejudice can flow to the Veteran from any notice or 
assistance error based upon the full grant of the benefit sought.  
The Board does note, however, that the Veteran was provided 
notice in correspondence in April 2007 with respect to the 
process by which an initial disability rating and effective date 
would be established in the event that service connection is 
established.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Service Connection

The Veteran seeks service connection for an acquired psychiatric 
disorder, claimed as a "nervous condition," which he contends 
is attributable to his service-connected hearing loss and 
tinnitus.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The Veteran prevails in either event.  A 
claim will be denied only if the weight of the evidence is 
against a veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2010).

In order to establish direct service connection, three elements 
must be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. § 
3.303 (2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding 
that the type of evidence that will suffice to demonstrate 
entitlement to service connection, and the determination of 
whether lay evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability claimed).  

In this case, the Veteran's service treatment records reflect no 
complaint of, nor treatment sought for any psychiatric 
disability, to include depression or any sleep disturbances 
caused by tinnitus.  At the time of three different service 
medical examinations, the Veteran was found to be psychiatrically 
normal.  Service treatment records.  During hearing testimony in 
November 2011, however, the Veteran indicated that onset of his 
current psychological difficulties was gradual and that it was 
"hard to tell" when he began to experience his current 
symptoms.  He did estimate that his overall psychiatric problems 
began at some time while he was still in the military.  Board 
hearing transcript, November 2010.  The Board finds the Veteran's 
lay assertion to be somewhat tenuous and uncertain, as evidenced 
by his qualifying statement that it was difficult to pinpoint 
time of onset.  Furthermore, the Veteran does not specify that 
his tinnitus initially resulted in sleep disturbances during 
military service, wherein the sleep disturbances appear to be the 
significant linking factor between the Veteran's service-
connected tinnitus and his diagnosed depression.  VA examination, 
July 2005.  The Board finds that there is insufficient evidence 
that the Veteran's currently diagnosed reactive depression was 
directly incurred or aggravated during the Veteran's active 
military service, particularly in light of the absence of 
contemporaneous complaint or treatment sought for any 
psychological problems during service.  38 C.F.R. § 3.303.  

Nonetheless, in this instance, the Veteran is primarily asserting 
that his reactive depression is caused or aggravated, not 
directly as a disability incurred during military service, but 
rather as a result of his service-connected disabilities.  See 
Claim for service connection, March 2005.  As the evidence is 
more probative and ultimately sufficient to grant service 
connection under this alternate theory of entitlement on a 
secondary basis, the Board will proceed with that avenue of 
analysis.  

Secondary service connection may also be granted for disability 
that is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2010).  With regard to 
the matter of establishing service connection for a disability on 
a secondary basis, the United States Court of Appeals for 
Veterans Claims (Court) has held that there must be evidence 
sufficient to show that a current disability exists and that the 
current disability was either caused or aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  Additionally, when aggravation of a non-
service-connected disability is proximately due to or the result 
of a service connected condition, such disability shall be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id.   

Here, upon VA Compensation and Pension examination for mental 
disorders in July 2005, the examiner diagnosed "Reactive 
depression secondary to personal stress as well as hearing 
difficulties and tinnitus." He further reiterated the Veteran's 
contention that a "significant amount of his depression is 
related to his hearing difficulties and his tinnitus which causes 
major sleep disturbances."  VA examination, July 2005.  This 
medical opinion is credible because it is based on a thorough 
review of the file and available treatment records and the 
examiner offered a reasonable medical basis for his conclusions.  
Absent credible evidence to the contrary, the Board is not in a 
position to question the results of this examination.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Furthermore, regulations binding upon VA make clear that "any" 
increase in severity of a nonservice-connected disability that is 
proximately due to or the result of a service-connected 
disability will be granted service connection.  38 C.F.R. 
§ 3.310(b) (emphasis added).  Thus, although some component of 
the Veteran's diagnosed depression may be a result of personal 
stress unrelated to his military service, this does not preclude 
service connection so long as some increase in severity of his 
depression is a result the service-connected hearing loss and 
tinnitus.  Thus, as a VA examiner has attributed the Veteran's 
depression to be at least partially caused or aggravated by 
service-connected disability, service connection for that 
depression is warranted on a secondary basis.  38 C.F.R. § 3.303.    



As an aside, however, it is important for the Veteran to note 
that the now service-connected reactive depression may be 
compensated only for the degree of disability over and above the 
degree of disability existing prior to the aggravation resulting 
from the Veteran's service-connected hearing loss and tinnitus.  
Allen v. Brown.  Such a rating determination must be initially 
rendered by the Regional Office subsequent to this grant of the 
service connection benefit sought.  


ORDER

Service connection for reactive depression is granted. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


